In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County *225(Beisner, J.), dated March 22, 1999, which granted the defendant’s motion to dismiss the action as time-barred.
Ordered that the order is affirmed, with costs.
The action was properly dismissed as time-barred (see, Zaiman v Metropolitan Tr. Auth., 186 AD2d 555; Luka v New York City Tr. Auth., 100 AD2d 323, affd 63 NY2d 667; see also, Rose v Metro N. Commuter R. R., 143 AD2d 993). Mangano, P. J., Bracken, S. Miller and Goldstein, JJ., concur.